DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: “identifying means” is designated with both 340 and 350 in the specification.  
Appropriate correction is required.

Claim Objections
Claim 1 and 10 are objected to because of the following informalities:
Claim 1 recites “a pattern of non-linear door kinematics for mixing the first air flow and the second air flow” in lines 7-8 as well as “the non-linear door kinematics between the first door and the second door” in lines 10-11.  It’s unclear if “non-linear kinematics” in lines 7 is the same as “non-linear kinematics between the first door and the second door” because the non-linear door kinematics” in lines 7-8 could be for different doors other than the first and the second doors.  Examiner recommend applicant to amend this limitation of lines 7-8 to (and for examining purpose, examiner interprets this limitation is) “identifying means configured to identify a pattern of non-linear door kinematics between the first door and the second door”.
Claim 10 recites “a pattern of non-linear door kinematics for mixing two or more air flows” in lines 8-9 as well as “the non-linear door kinematics between a first door and a second  Examiner recommend applicant to amend this limitation of lines 8-10 to (and for examining purpose, examiner interprets this limitation is) “identifying a pattern of non-linear door kinematics between a first door and a second door based on the temperature command; coordinating the non-linear door kinematics, each door regulating …”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a pattern” in line 7.  It’s unclear what the pattern means (for example, does it mean the door kinematics moves the doors at different speeds?  Or different time of the day?  Or different directions?)
Claim 3 recites the limitation "the rule" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a rule”.
Claim 4 recites “the non-linear door kinematics between the first door, the second door, and the third door” in line 3.  There is insufficient antecedent basis for this limitation in the Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “non-linear door kinematics of the third door with respective to the non-linear door kinematics between the first door and the second door”.
Claim 5 recites “the first door, the second door, and the third door are configured to dynamically move from a closed position to an open position”.  This limitation includes 3 doors, but one closed position and one open position.  It’s unclear if the closed position is for the first door or the second door or the third door.  It’s also unclear if the open position is for the first door or the second door or the third door.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the first door, the second door, and the third door are configured to dynamically move from a respective closed position to a respective open position.”
Claim 10 recites “a pattern” in line 5.  It’s unclear what the pattern means (for example, does it mean the door kinematics moves the doors at different speeds?  Or different time of the day?  Or different directions?)
Claim 10 recites “each door regulating a corresponding hot air flow or a corresponding cold air flow” in lines 8-9.  This limitation in lines 8-9 means it could be two hot air flows from both doors or two cold air flows from both door.  However, in line 13 of claim 10, it says “mixing the corresponding hot air flow and the corresponding cold air flow”.  The limitation of in line 13 conflict with the limitation in lines 8-9.  Therefore it’s not clear as to whether the mixing step is performed on two hot air flows, or two cold air flows, or one hot air flow with one cold air flow.  Examiner recommend applicant to amend this limitation to in line 13 (and for examining purpose, examiner interprets this limitation is) “mixing the corresponding hot air flow or the corresponding cold air flow regulated by the first door and the second door;”
Claim 13 recites “coordinating the non-linear door kinematics between the first door, the second door, and a third door” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim (Noted, in claim 1, the non-linear door kinematics is between only the first door and the second door.)  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “coordinating non-linear door kinematics of a third door with respective to the non-linear door kinematics between the first door and the second door”.
Claim 13 recites “at least one delay value that determines a difference in actuation between the first door and the third door and the second door”.  This limitation talks about at least one delay value that determines a difference in actuation between three doors.  It’s unclear if the limitation means a first difference in actuation between the first door and the second door, while a second difference in actuation between the second door and the third door, while a third difference in actuation between the first door and the third door.  Or does the limitation mean only one difference in actuation between only two of the three doors.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “at least one delay value that determines a difference in actuation between two of the first door, the second door and the third door.”
Claim 14 recites “the first door, the second door, and the third door are configured to dynamically move from a closed position to an open position”.  This limitation includes 3 doors, but one closed position and one open position.  It’s unclear if the closed position is for the first Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the first door, the second door, and the third door are configured to dynamically move from a respective closed position to a respective open position.”
Claim 19 recites “a pattern” in line 8.  It’s unclear what the pattern means (for example, does it mean the door kinematics moves the doors at different speeds?  Or different time of the day?  Or different directions?)
Claim 19 recites “identifying means configured to a pattern of non-linear door kinematics for mixing two or more air flows…; coordinating means configured to coordinating the non-linear door kinematics between the first door, the second door, and the third door,…” in lines 5-9.  It’s unclear if the two or more air flows includes the first air flow, the second air flow, and the third air flow in the same claim.  Also, it’s not clear if the non-linear door kinematics in “identifying means” limitation is the same as the non-linear door kinematics in “coordinating means”.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “identifying means configured to identify a pattern of non-linear door kinematics between the first door, the second door, and the third door for mixing two or more of the first air flow, the second air flow, and the third air flow based on the temperature command; coordinating means configured to coordinate the non-linear door kinematics,…”.
Claim 19 recites “at least one delay value that determines a difference in actuation between the first door and the second door and the third door”.  This limitation talks about at least one delay value that determines a difference in actuation between three doors.  It’s unclear Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “at least one delay value that determines a difference in actuation between two of the first door, the second door and the third door.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20090013706) in view of Hirata (US 20190061469).
Regarding claim 1, Sato teaches a heating, ventilation, and air-conditioning (HVAC) assembly “for managing air mixing door kinematics of a motor vehicle” (this is intended use), the assembly comprising:
a first door (16a, fig 1) “configured for allowing passage of a first air flow” (This is intended function. Air can pass the opening 11a that has door 16a);
a second door (16d, fig 1) “configured for allowing passage of a second air flow” (This is intended function. Air can pass the opening 11d that has door 16d);
doors 16a, 16b, 16c, 16d are controlled by the operation device.  The operation device is, for example, an actuator device having a servomotor”.  The actuator device is an identifying means) “configured to identify a pattern of non-linear door kinematics between the first door and the second door for mixing the first air flow and the second air flow” (This is intended function.  The pattern of door kinematics between two doors is inherently identified by the operation device.  Noted, the doors are rotary doors.  Therefore movement of doors are non-linear.);
coordinating means ([0037] “shafts 161a, 161b, 161c, 161d are connected to an operation device through a link mechanism”.  The shaft of the doors are connected with a link mechanism.  The link mechanism is the coordinating means) “configured to coordinate the non-linear door kinematics between the first door and the second door” (This is intended function. Link mechanism is capable of coordinating non-linear door kinematics/movement between doors), wherein the non-linear door kinematics comprise at least one delay value (fig 2 shows movement of doors from fully open to fully close.  The opening degree/percentage are different for all doors.  Therefore there’s a delay between movement of the doors) that determines a difference in actuation between the first door and the second door (when door 16d just opened, door 16 a is still in closed position shown in fig 2); and
wherein the identifying means and the coordinating means dynamically modify the non-linear door kinematics (The identifying means and coordinating means together modifying movement of the doors)
mixing means (mixing space 19, fig 1) configured to mix the first air flow and the second air flow.

Hirata teaches obtaining means (operation panel 105 and controller 10, fig 2) configured to obtain a temperature command indicating a target temperature for a passenger cabin ([0048] lines 3-5, “The operation panel 105 is provided with various operation switches such as an air-conditioning operation switch and a temperature setting switch.”.  Therefore operation panel 105 is an obtain means to obtain a temperature setting from users.  The temperature setting is a target temperature); airflows are mixed based on immediate changes to the temperature command (see fig 2, airflow controlled by doors 23 and 24 are mixed based on signal from operation panel 105 via controller 10 and drive mechanism 30).
As combined Sato in view of Hirata teaches the identifying means and the coordinating means dynamically modify the non-linear door kinematics based on immediate changes to the temperature command (Sato teaches an operation device which is an electrical control type of device because it operates a servomotor in [0037].  The operation device controls the door movement.  Hirata teaches door movement is controlled based on temperature command from a control panel.  Therefore the combination teaches this limitation.).
It would have been obvious at the time of filing to modify Sato as taught by Hirata by incorporating the obtaining means in order to allow users to set desired target temperature to control air temperature in the cabin.
Regarding claim 2, Sato in view of Hirata teaches wherein the obtaining means and the identifying means evaluate one or more parameters (readings from inside-air sensor 101, an outside-air sensor 102 in Hirata fig 2) associated with the temperature command, and wherein 
Regarding claim 3, Sato in view of Hirata teaches wherein the obtaining means and the identifying means determine the immediate changes to the temperature command and a rule based on the at least one result (The rule would be the software program that compare readings from temperature sensors and target temperature), and
wherein the obtaining means and the identifying means update the non-linear door kinematics based on the immediate changes to the temperature command and the rule (See Hirata fig 2.  The combination teaches this limitation).
Regarding claim 4, Sato in view of Hirata teaches a third door (Sato 16b, fig 1) configured for allowing passage of a third air flow, wherein the coordinating means coordinate non-linear door kinematics of the third door with respective to the non-linear door kinematics between the first door and the second door (See rationale in claim 1).
Regarding claim 5, Sato in view of Hirata teaches the first door, the second door, and the third door are configured to dynamically move from a respective closed position to a respective open position (See Sato fig 2).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20090013706) in view of Hirata (US 20190061469), further in view of Danieau (US 6607029).
Regarding claim 6, Sato in view of Hirata teaches all the limitations of claim 5 and the first door and the second door are moved by the at least one delay with respect to one another (See rationale above and Sato fig 2).

Danieau teaches a first door (door 54 at the right side of fig 6) and a second door (door 76 at the left side of fig 6) are moved by different actuators (by motor 82 at the right side and motor 86 at the left side respectively)
It would have been obvious at the time of filing to modify Sato in view of Hirata as taught by Danieau by incorporating two different actuators to move different doors in order to allow individual control for each of the two doors.
Regarding claim 7, Sato in view of Hirata, Danieau teaches the second door and the third door (doors 58 and 76 at left side of Danieau fig 6) are moved by a same actuator (Danieau 86, fig 6) that implements the at least one delay with respect to the first door using a plurality of links and levers (rod 84 as well as linkages from rod 84 to doors 58 and 76 shown in Danieau fig 6).
Regarding claim 8, Sato in view of Hirata teaches all the limitations of claim 5 and the first door and the second door are moved by the at least one delay with respect to one another (See rationale above and Sato fig 2).
Sato in view of Hirata fails to teach the first door and the second door are moved by the same actuator.
Danieau teaches a first door (54 at right side of Danieau fig 6) and a second door (56 at right side of Danieau fig 6) moved by the same actuator (82 at right side of Danieau fig 6)
It would have been obvious at the time of filing to modify Sato in view of Hirata as taught by Danieau by incorporating one actuator for two doors in order to provide a simplified actuation mechanism for plural doors.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20090013706) in view of Hirata (US 20190061469).
Regarding claim 10, Sato teaches a method “for managing air mixing door kinematics in a heating, ventilation, and air-conditioning (HVAC) assembly for a motor vehicle” (this is intended use), the method comprising:
identifying ([0037] lines 7-9, “doors 16a, 16b, 16c, 16d are controlled by the operation device.  The operation device is, for example, an actuator device having a servomotor”.  Identifying step is performed by the actuator device) a pattern of non-linear door kinematics between a first door and a second door (The pattern of door kinematics between two door is inherently identified by the operation device.  Noted, the doors are rotary doors.  Therefore movement of doors are non-linear.  Therefore the identifying step is inherently performed)
coordinating the non-linear door kinematics ([0037] “shafts 161a, 161b, 161c, 161d are connected to an operation device through a link mechanism”.  The shaft of the doors are connected with a link mechanism.  The link mechanism inherently performs the coordinating step) between at least a first door (16a, fig 1) and a second door (16d, fig 1), each door regulating a corresponding hot air flow or a corresponding cold air flow (doors inherently regulating a corresponding hot or cold airflow),
wherein the non-linear door kinematics comprise at least one delay value (fig 2 shows movement of doors from fully open to fully close.  The opening degree/percentage are different for all doors.  Therefore there’s a delay between movement of the doors) that determines a difference in actuation between the first door and the second door (when door 16d just opened, door 16 a is still in closed position shown in fig 2);

Sato fails to teach obtaining a temperature command indicating a target temperature for a passenger cabin; airflows are mixed based on immediate changes to the temperature command based on the temperature command
Hirata teaches obtaining (by using operation panel 105 and controller 10, fig 2) configured to obtain a temperature command indicating a target temperature for a passenger cabin ([0048] lines 3-5, “The operation panel 105 is provided with various operation switches such as an air-conditioning operation switch and a temperature setting switch.”.  Therefore operation panel 105 inherently obtains a temperature setting from users.  The temperature setting is a target temperature); airflows are mixed based on immediate changes to the temperature command (see fig 2, airflow controlled by doors 23 and 24 are mixed based on signal from operation panel 105 via controller 10 and drive mechanism 30).
As combined Sato in view of Hirata teaches dynamically modifying the non-linear door kinematics based on immediate changes to the temperature command (Sato teaches an operation device which is an electrical control type of device because it operates a servomotor in [0037].  The operation device controls the door movement.  Hirata teaches door movement is controlled based on temperature command from a control panel.  Therefore the combination teaches this limitation.).
It would have been obvious at the time of filing to modify Sato as taught by Hirata by incorporating the obtaining means in order to allow users to set desired target temperature to control air temperature in the cabin.

Regarding claim 12, Sato in view of Hirata teaches determining the immediate changes to the temperature command based on the at least one result; and updating (inherently done by Hirata operation panel 105 and controller 10) the non-linear door kinematics based on the immediate changes to the temperature command (See Hirata fig 2.  The combination teaches this limitation).
Regarding claim 13, Sato in view of Hirata teaches coordinating non-linear door kinematics of a third door (Sato 16b, fig 1) with respective to the non-linear door kinematics between the first door and the second door (see Sato fig 1), wherein the non-linear door kinematics comprise at least one delay value that determines a difference in actuation between two of the first door, the second door and the third door (See rationale above and Sato fig 2).
Regarding claim 14, Sato in view of Hirata teaches the first door, the second door, and the third door are configured to dynamically move from a respective closed position to a respective open position (See Sato fig 2).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20090013706) in view of Hirata (US 20190061469), further in view of Kleinow (US 20100087133).

Sato in view of Hirata fails to teach the structure is an internal link cam.
Kleinow teaches an internal link cam (cam structure at the left side of fig 1.  Also shown in fig 2) between two doors (two doors at the right side of fig 1).
It would have been obvious at the time of filing to modify Sato in view of Hirata as taught by Kleinow to use a link cam to operate two doors in order to provide a simple mechanism to control movement of two doors at the same time.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20090013706) in view of Hirata (US 20190061469), further in view of Kleinow (US 20100087133), and further in view of Danieau (US 6607029).
Regarding claim 16, Sato in view of Hirata teaches all the limitations of claim 5 and the first door and the second door are moved by the at least one delay with respect to one another (See rationale above and Sato fig 2).
Sato in view of Hirata, Kleinow fails to teach the first door and the second door are moved by different actuators.
Danieau teaches a first door (door 54 at the right side of fig 6) and a second door (door 76 at the left side of fig 6) are moved by different actuators (by motor 82 at the right side and motor 86 at the left side respectively)

Regarding claim 17, Sato in view of Hirata, Danieau teaches the second door and the third door (doors 58 and 76 at left side of Danieau fig 6) are moved by a same actuator (Danieau 86, fig 6) that implements the at least one delay with respect to the first door using a plurality of links and levers (rod 84 as well as linkages from rod 84 to doors 58 and 76 shown in Danieau fig 6).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20090013706) in view of Hirata (US 20190061469).
Regarding claim 19, Sato teaches a heating, ventilation, and air-conditioning (HVAC) assembly “for managing air mixing door kinematics of a motor vehicle” (this is intended use), the assembly comprising:
a first door (16a, fig 1) “configured for allowing passage of a first air flow” (This is intended function. Air can pass the opening 11a that has door 16a);
a second door (16d, fig 1) “configured for allowing passage of a second air flow” (This is intended function. Air can pass the opening 11d that has door 16d);
a third door (Sato 16b, fig 1) “configured for allowing passage of a third air flow” (This is intended function. Air can pass the opening 11b that has door 16b); 
identifying means ([0037] lines 7-9, “doors 16a, 16b, 16c, 16d are controlled by the operation device.  The operation device is, for example, an actuator device having a servomotor”.  The actuator device is an identifying means) “configured to identify a pattern of non-linear door 
coordinating means ([0037] “shafts 161a, 161b, 161c, 161d are connected to an operation device through a link mechanism”.  The shaft of the doors are connected with a link mechanism.  The link mechanism is the coordinating means) “configured to coordinate the non-linear door kinematics between the first door and the second door” (This is intended function. Link mechanism is capable of coordinating non-linear door kinematics/movement between doors), wherein the non-linear door kinematics comprise at least one delay value (fig 2 shows movement of doors from fully open to fully close.  The opening degree/percentage are different for all doors.  Therefore there’s a delay between movement of the doors) that determines a difference in actuation between two of the first door, the second door, and the third door (see fig 2);
mixing means (mixing space 19, fig 1) configured to mix the first air flow and the second air flow.
Sato fails to teach obtaining means configured to obtain a temperature command indicating a target temperature for a passenger cabin; airflows are mixed based on immediate changes to the temperature command.
Hirata teaches obtaining means (operation panel 105 and controller 10, fig 2) configured to obtain a temperature command indicating a target temperature for a passenger cabin ([0048] lines 3-5, “The operation panel 105 is provided with various operation switches such as an air-conditioning operation switch and a temperature setting switch.”.  Therefore operation panel 105 is an obtain means to obtain a temperature setting from users.  The temperature setting is a target 
As combined Sato in view of Hirata teaches the identifying means and the coordinating means dynamically modify the non-linear door kinematics based on immediate changes to the temperature command (Sato teaches an operation device which is an electrical control type of device because it operates a servomotor in [0037].  The operation device controls the door movement.  Hirata teaches door movement is controlled based on temperature command from a control panel.  Therefore the combination teaches this limitation.).
It would have been obvious at the time of filing to modify Sato as taught by Hirata by incorporating the obtaining means in order to allow users to set desired target temperature to control air temperature in the cabin.
Regarding claim 20, Sato in view of Hirata teaches wherein the obtaining means and the identifying means evaluate one or more parameters (readings from inside-air sensor 101, an outside-air sensor 102 in Hirata fig 2) associated with the temperature command, and wherein the obtaining means obtain at least one result from the evaluated one or more parameters (see Hirata fig 2).

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 9, it would not have been obvious to modify the structure to have the components stated in the limitations of claim 9 because doing so would teach away from the combination.  For claim 18, it would not have been obvious to modify the combination to have the first door and second door moved by a same actuator because the most reasonable modification would be Danieau and it uses different actuators for the first door and second door.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/KO-WEI LIN/Examiner, Art Unit 3762